           Case 1:18-cr-10205-DJC Document 281-1 Filed 07/20/20 Page 1 of 3


From:             Siegmann, Stephanie (USAMA)
To:               Silva, Sara; Casey, Jason (USAMA); Kettlewell, Bill
Subject:          RE: Qin
Date:             Tuesday, February 4, 2020 6:26:21 PM



Sara and Bill,

Thanks for providing this summary. If you are planning to call an
expert at the suppression hearing, even for a limited purpose, as Jason
requested below, we believe the government is entitled to any expert
reports or other Jencks materials that your expert has prepared for you
in this matter. Additionally, we request that these materials be
produced to us prior to SA Steve Valentine testifying. The government
has produced Valentine’s detailed forensic report and notes, which I
assume you will thoroughly cross-examine at the hearing. Although SA
Valentine is testifying as fact witness, he is also testifying about work he
conducted in the capacity of a forensic agent. As a result, we believe the
reciprocal expert disclosures should apply to this hearing.      

Thank you,
Stephanie

From: Silva, Sara <sara.silva@hoganlovells.com>
Sent: Tuesday, February 4, 2020 4:24 PM
To: Casey, Jason (USAMA) <JCasey3@usa.doj.gov>; Kettlewell, Bill
<bill.kettlewell@hoganlovells.com>
Cc: Siegmann, Stephanie (USAMA) <SSiegmann@usa.doj.gov>
Subject: RE: Qin



Hi Stephanie and Jason –

As we discussed back in December before the first day of testimony, we do not intend to call Mark
as a witness unless necessary to impeach particular facts introduced by the government. At this
point, we still do not know whether his testimony will be necessary because we do not know how
the evidence from your witnesses will come in. As a courtesy and in an effort to keep things moving,
these are the following two areas on which we think his testimony might be necessary:

    1.  Depending on how Andersen and Hughes testify, we may need to call Mark to authenticate
       the two documents in the computer that were opened on November 24, 2017, which are
       marked as exhibits 68 and 69.
    2. Depending on how Andersen and Valentine testify, we may need to call Mark to testify that
         Case 1:18-cr-10205-DJC Document 281-1 Filed 07/20/20 Page 2 of 3


          there were no email communications contained within the computer that were sent or
          received after May 2017.

At this point, that is all we have in mind. If we identify additional areas, however, we will let you
know right away.

Many thanks,
Bill & Sara




From: Casey, Jason (USAMA) [mailto:Jason.Casey2@usdoj.gov]
Sent: Tuesday, February 04, 2020 2:17 PM
To: Kettlewell, Bill; Silva, Sara
Cc: Siegmann, Stephanie (USAMA)
Subject: Qin

Sara and Bill –

Thanks again for speaking with me earlier regarding your computer forensic expert, Mr. Spencer.
Consistent with Rules 16(b) and 26.2, please provide us with a copy of Mr. Spencer’s CV, “a written
summary of any testimony” that Spencer might give, and his Jencks. Even if Mr. Spencer does not
intend of offer any opinions as such – you indicated when we spoke that Spencer would testify to
“facts only” – his testimony would nonetheless constitute expert testimony insofar as it would be
based on his specialized knowledge, etc. See FRE 702.

Regarding SA McGonigle, we don’t think it will be possible to reach a stipulation and, thus, intend to
call him as a witness.

Thank you,
Jason


Jason A. Casey
Assistant U.S. Attorney
District of Massachusetts
617.748.3264 (office)
617.304.8910 (cell)




About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP.
For more information, see www.hoganlovells.com.


CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it
may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return
        Case 1:18-cr-10205-DJC Document 281-1 Filed 07/20/20 Page 3 of 3


email and delete this email (and any attachments) from your system.
